Corporate Interest (%) Companies 12/31/2014 Main activities Direct corporate interest in subsidiaries: full consolidation CSN Islands VII Corp. 100.00 Financial Operations CSN Islands IX Corp. 100.00 Financial Operations CSN Islands X Corp. 100.00 Financial Operations CSN Islands XI Corp. 100.00 Financial Operations CSN Islands XII Corp. 100.00 Financial Operations CSN Minerals S.L.U. 100.00 Equity participations CSN Export Europe, S.L.U. 100.00 Equity participations and financial operations CSN Metals S.L.U. 100.00 Equity participations and financial operations CSN Americas S.L.U. 100.00 Equity participations and financial operations CSN Steel S.L.U. 100.00 Equity participations and financial operations TdBB S.A 100.00 Dormant company Sepetiba Tecon S.A. 99.99 Port Services Mineração Nacional S.A. 99.99 Mining and equity participations Companhia Florestal do Brasil 99.99 Reforestation Estanho de Rondônia S.A. 99.99 Tin Mining Cia Metalic Nordeste 99.99 Package manufacturing and distribution of steel products Companhia Metalúrgica Prada 99.99 Package manufacturing and distribution of steel products CSN Cimentos S.A. 100.00 Cement manufacture CSN Gestão de Recursos Financeiros Ltda. 99.99 Dormant company Congonhas Minérios S.A. 99.99 Mining and equity participations CSN Energia S.A. 99.99 Commercialization of electricity FTL - Ferrovia Transnordestina Logística S.A. 88.41 Rail logistic Indirect corporate interest in subsidiaries: full consolidation Companhia Siderúrgica Nacional LLC 100.00 Steel metallurgy CSN Europe Lda. 100.00 Financial Operations, commercialization of products and equity participations CSN Ibéria Lda. 100.00 Financial Operations, commercialization of products and equity participations Lusosider Projectos Siderúrgicos S.A. 99.94 Equity participations and commercialization of products Lusosider Aços Planos, S. A. 99.99 Steel metallurgy and equity participations CSN Acquisitions, Ltd. 100.00 Financial operations and equity participations CSN Resources S.A. 100.00 Financial operations and equity participations CSN Holdings (UK) Ltd 100.00 Financial operations and equity participations CSN Handel GmbH 100.00 Financial Operations, commercialization of products and equity participations Companhia Brasileira de Latas 100.00 Commercialization of cans and packaging in general and equity participations Rimet Empreendimentos Industriais e Comerciais S. A. 100.00 Production and commercialization of steel containers and exploitation of forest activities Companhia de Embalagens Metálicas MMSA 99.67 Production and commercialization of cans and related activities Companhia de Embalagens Metálicas - MTM 99.67 Production and commercialization of cans and related activities CSN Steel Holdings 1, S.L.U. 100.00 Financial Operations, commercialization of products and equity participations CSN Steel Holdings 2, S.L.U. 100.00 Financial Operations, commercialization of products and equity participations Stalhwerk Thüringen GmbH 100.00 Production and commercialization of long steel and related activities CSN Steel Sections UK Limited 100.00 Dormant company CSN Steel Sections Polska Sp.Z.o.o 100.00 Financial Operations, commercialization of products and equity participations CSN Asia Limited (4) 100.00 Commercial Representation Direct corporate interest in jointly-controlled companies: proportional consolidation Itá Energética S.A. 48.75 Electricity production CGPAR - Construção Pesada S.A. 50.00 Mining support services and equity participations Consórcio da Usina Hidrelétrica de Igarapava 17.92 Consortium of electricity Direct corporate interest in jointly-controlled companies: equity accounting Nacional Minérios S.A. 60.00 Mining and equity participations MRS Logística S.A. 27.27 Railway transportation Aceros Del Orinoco S.A. (5) 31.82 Dormant company CBSI - Companhia Brasileira de Serviços de Infraestrutura 50.00 Rendering of services Transnordestina Logística S.A. 62.64 Rail logistics Indirect corporate interest in jointly-controlled companies: equity accounting Namisa International Minérios SLU 60.00 Financial Operations, commercialization of products and equity participations Namisa Europe, Unipessoal Lda. 60.00 Equity participations and commercialization of products and iron ore Namisa Handel GmbH 60.00 Financial Operations, commercialization of products and equity participations MRS Logística S.A. 6.00 Railroad Transportation Namisa Asia Limited (6) 60.00 Commercial Representation Direct corporate interest in associate companies: equity accounting Arvedi Metalfer do Brasil S.A. 20.00 Mettalurgy and equity interests
